Execution Copy

 

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of June 29, 2007 (the
“Closing Date”), by and among the selling stockholders identified in Schedule I
hereto (the “Selling Stockholders”), PSS WORLD MEDICAL, INC. (“PSS”), a Florida
corporation (the “Buyer”) and athenahealth, Inc. a Delaware corporation (the
“Company”).

W I T N E S S E T H:

WHEREAS, the Selling Stockholders desire to sell to the Buyer and the Buyer
desires to purchase from the Selling Stockholders, in the aggregate, 493,157
shares (the “Series C Shares”) of the Series C Convertible Preferred Stock, par
value $0.01 per share of the Company (the “Series C Preferred Stock”);

WHEREAS, the Selling Stockholders desire to sell to the Buyer and the Buyer
desires to purchase from the Selling Stockholders, in the aggregate, 862,164
shares (the “Series D Shares”) of the Series D Convertible Preferred Stock, par
value $0.01 per share of the Company (the “Series D Preferred Stock”); and

WHEREAS, the Selling Stockholders desire to sell to the Buyer and the Buyer
desires to purchase from the Selling Stockholders, in the aggregate, 115,268
shares (the “Series E Shares” and collectively with the Series C Shares and
Series D Shares the “Preferred Shares”) of the Series E Convertible Preferred
Stock, par value $0.01 per share of the Company (the “Series E Preferred Stock”
and collectively with the Series C Preferred Stock and Series D Preferred Stock
the “Preferred Stock”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I - PURCHASE AND SALE

1.01               Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, the Selling Stockholders
severally and not jointly shall sell to the Buyer, and the Buyer shall purchase
from each Selling Stockholder that number of Series C Shares, Series D Shares
and Series E Shares set forth opposite its name on Schedule I attached hereto
for the purchase price set forth opposite its name on such schedule under the
column heading “Aggregate Purchase Price to Selling Stockholder.” The price per
share for each Preferred Share is $ 15.30 (the “Per Share Purchase Price”).

1.02               Closing. On the Closing Date and at the closing of the
transactions contemplated hereby (the “Closing”) the following actions shall
take place:

(a)               Each Selling Stockholder shall deliver or cause to be
delivered to Buyer and the Company, as applicable (i) a certificate or
certificates for the Preferred Shares duly endorsed or accompanied by
irrevocable stock transfer powers substantially in the form attached



hereto as Exhibit A and (ii) such other instruments of transfer and documents as
Buyer or the Company may reasonably request.

(b)              The Buyer shall deliver or cause to be delivered to the Selling
Stockholders or the Company, as applicable (i) the amount set forth opposite
such Selling Stockholder’s name under the heading “Aggregate Purchase Price to
Selling Stockholder” as set forth on Schedule I attached hereto, by wire
transfer of immediately available funds in accordance with the wire instructions
set forth on Schedule I, (ii) an instrument of accession to that certain Second
Amended and Restated Voting Agreement dated as of April 16, 2004 by and between
the Company and the parties thereto, as amended, (the “Voting Agreement”) and
that certain Second Amended and Restated Investor Rights Agreement dated as of
April 16, 2004 by and between the Company and the parties thereto, as amended,
(the “Investor Rights Agreement”) in substantially the form attached hereto as
Exhibit B and (iii) such other documents as the Company or Selling Stockholders
may reasonably request. Each Selling Stockholder will provide their wire
transfer instructions in writing to the Buyer at least 24 hours before the
Closing.

(c)              The Company, upon delivery by the Buyer to the Company of the
items referenced in (b), shall promptly, and without further requirements on the
Buyers, the Selling Stockholders or otherwise, issue to the Buyers certificates
representing the Preferred Shares in the name of Buyer and in the amounts set
forth opposite its name on Schedule II attached hereto.

(d)              The Company and the Buyer shall enter into a Board Observer
Rights Agreement in the form attached hereto as Exhibit C.

(e)              The Buyer shall enter into a Lock-Up Agreement in the form
attached hereto as Exhibit D with the managing underwriters of the Company’s
proposed initial public offering (the “Underwriters”).

(f)              The Underwriters shall release the Selling Shareholders from
lock-up agreements previously executed by them, to the extent required for the
sale of the Preferred Shares hereunder.

(g)              The Buyer shall pay the expenses set forth in Section 5.10
hereof.

1.03               Closing Time. Theinitial purchase and sale of the Preferred
Shares shall take place remotely via the exchange of documents and signatures,
at 10:00 a.m., on June 29, 2007, or at such other time and place as the Company,
the Selling Stockholders and Buyer mutually agree upon, orally or in writing. In
the event there is more than one closing, the term “Closing” shall apply to each
such closing unless otherwise specified.

ARTICLE II - REPRESENTATIONS AND WARRANTIES

OF THE SELLING STOCKHOLDERS

Each Selling Stockholder, severally and not jointly, represents and warrants to
the Buyer and the Company that the statements contained in this Article II as to
itself are correct and complete as of the date of this Agreement.



2.01              Title to and Validity of Shares. The Selling Stockholder has
good and valid title to and has the power to sell the Preferred Shares, free and
clear of any lien, pledge, security interest, options, charges, encumbrances or
other claim or defect of title whatsoever (collectively, “Liens”) and, upon
purchase and payment therefor and delivery to the Buyer thereof in accordance
with the terms of this Agreement, the Buyer will obtain good and valid title to
such Preferred Shares free and clear of any Lien or adverse claim other than any
Liens contained in agreements between the Company and the Selling Shareholders
entered into in connection with the purchase of the Preferred Shares .

2.02               Organization; Authority; Binding Agreement. The Selling
Stockholder is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. The Selling Stockholder has the
legal power, right and authority to enter into and perform this Agreement, and
to perform its obligations hereunder. The Selling Stockholder has received all
authorizations and approvals required by law and under its charter and by-laws
or other organizational documents to enter into this Agreement and to sell,
transfer and deliver all of the Preferred Shares being sold by such Selling
Stockholder hereunder and to comply with its other obligations hereunder. This
Agreement has been duly executed and delivered and constitutes a valid, legal
binding and enforceable agreement of such Selling Stockholder.

2.03               No Conflicts; No Further Consents, etc. Neither the
execution, delivery and performance by the Selling Stockholder of this Agreement
nor the consummation by such Selling Stockholder of the transactions
contemplated hereby conflicts with such Selling Stockholder’s organizational
documents, or any instrument, agreement, governmental authorization, or order to
which the Preferred Shares are subject or by which such Selling Stockholder is a
party or is bound [lockup waiver]. No consent, approval, authorization or other
order of, or registration or filing with, any court or other governmental
authority or agency, is required for the consummation by the Selling
Stockholders of the transactions contemplated by this Agreement. No consent,
approval or waiver is required under any instrument or agreement to which the
Preferred Shares are subject or by which such Selling Stockholder is a party or
is bound in connection with the consummation by the Selling Stockholder of the
transactions contemplated by this Agreement. The Selling Stockholder has
complied with, or conformed to, in all respects, the provisions of each
instrument or agreement to which the Preferred Shares are subject or by which
such Selling Stockholder is a party or is bound, in connection with the
consummation of the transactions contemplated by this Agreement.[lockup waiver]

2.04               Release. There are no representations, warranties, agreements
or undertakings of the Buyer with respect to the transactions contemplated by
this Agreement other than those set forth in this Agreement. The Selling
Stockholder acknowledges that it has performed its own analysis of the price at
which it would agree to sell the Preferred Shares being sold by such Selling
Stockholder and that the Company could effect at any time an initial public
offering or sale which generates liquidity for its stockholders at valuations on
a per share basis far in excess of the Original Per Share Purchase Price. Such
Selling Stockholder hereby and forever fully releases and discharges the Buyer,
the Company and its respective directors, officers, trustees, shareholders,
employees, beneficiaries, attorneys, agents, representatives, partners, limited
partners, investors, affiliates, successors and assigns (collectively, the
“Buyer Released Parties” and the “Company Released Parties,” respectively) of
and from any and all suits, demands, obligations, liabilities, claims and causes
of action, contingent or otherwise, of every kind and



nature, at law and in equity, whether asserted, unasserted, absolute,
contingent, known or unknown, which such Selling Stockholder or its directors,
officers, trustees, shareholders, employees, beneficiaries, attorneys, agents,
representatives, partners, limited partners, investors, affiliates, successors
and/or assigns may have against the Buyer Released Parties or the Company
Released Parties, or any of them, to the extent arising from the transactions
contemplated by this Agreement, except for claims arising under, and subject to
the limitations contained in, the express terms of this Agreement, including any
inaccuracies in the representations and warranties of the Buyer set forth in
this Agreement.

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Selling Stockholders and the Company
that the statements contained in this Article III are true and complete as of
the date of this Agreement.

3.01               Organization; Authority; Binding Agreement. Buyer is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Buyer has the legal power, right and authority
to eater into and perform this Agreement, and to perform its obligations
hereunder. Buyer has received all authorizations and approvals required by law
and under its charter and by-laws or other organizational documents to enter
into this Agreement and to purchase all of the Preferred Shares being acquired
by Buyer hereunder and to comply with its other obligations hereunder. This
Agreement has been duly executed and delivered and constitutes a valid, legal
binding and enforceable agreement of Buyer.

3.02               No Conflicts; No Further Consent, etc. Neither the execution,
delivery and performance by Buyer of this Agreement nor the consummation by
Buyer of the transactions contemplated hereby conflicts with Buyer’s
organizational documents, or any governmental authorization or order by which
Buyer is a party or is bound. No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental authority or
agency, is required for the consummation by Buyer of the transactions
contemplated by this Agreement.

3.03               Purchasing for Own Account. Buyer is acquiring the Preferred
Shares being purchased by Buyer for investment purposes only and is not
acquiring the Preferred Shares being purchased by Buyer with a view to, or for
sale in connection with, the distribution of the Preferred Shares being
purchased by Buyer within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”).

3.04               Accredited Investor. Buyer is an accredited investor as such
term is defined in Rule 501(a) of Regulation D under the Securities Act, and has
reasonable access to, and has had sufficient opportunity to carefully review and
analyze, all material information about the Company’s business, financial
condition, operations and value that Buyer believes to be relevant to its
purchase of the Preferred Shares. Buyer is sophisticated and experienced in
evaluating the merits and risks involving an investment in the Company’s
securities and the particulars of the purchase of the Preferred Shares. Buyer
has the ability to bear the economic risks of its purchase of the Preferred
Shares and has been able to obtain all information required in making an
informed decision regarding its investment.



3.05               Release. There are no representations, warranties, agreements
or undertakings of the Selling Stockholders with respect to the transactions
contemplated by this Agreement other than those set forth in this Agreement.
Buyer further represents and warrants that, in executing and delivering this
Agreement, it has not relied on any statement or representation made by any
legal counsel or investment advisor to or other agent of any Selling
Stockholder. Buyer hereby and forever fully releases and discharges the Company
Released Parties and the Selling Stockholders and their respective directors,
officers, trustees, shareholders, employees, beneficiaries, attorneys, agents,
representatives, partners, limited partners, investors, affiliates, successors
and assigns (collectively, the “Seller Released Parties”) of and from any and
all suits, demands, obligations, liabilities, claims and causes of action,
contingent or otherwise, of every kind and nature, at law and in equity, whether
asserted, unasserted, absolute, contingent, known or unknown, which Buyer or its
directors, officers, trustees, shareholders, employees, beneficiaries,
attorneys, agents, representatives, partners, limited partners, investors,
affiliates, successors and/or assigns may have against the Seller Released
Parties or the Company Released Parties, or any of them, to the extent arising
from the transactions contemplated by this Agreement, except for claims arising
under, and subject to the limitations contained in, the express terms of this
Agreement, including any inaccuracies in the representations and warranties of
the Selling Stockholders set forth in this Agreement.

3.06               Company Participation. Buyer acknowledges that (i) the offer
and sale of the Preferred Shares have been made solely by the Selling
Stockholders, and (ii) the Company is not participating in or recommending the
sale and has made no representation or warranty (and has not authorized the
Sellers to do so on behalf of the Company) regarding the Preferred Shares, or
the business operations or future prospects of the Company.

ARTICLE IV - AGREEMENTS OF THE COMPANY,

SELLING STOCKHOLDERS AND THE BUYERS

4.01               Consent to Transaction; Transfer of Shares. The Company
hereby irrevocably consents to the sale of the Preferred Shares as contemplated
by this Agreement. The Company and each Selling Stockholder hereby irrevocably
consents to the sale of the Preferred Shares as contemplated in this Agreement
and, solely with respect to the sale of the Preferred Shares to Buyer, hereby
waives any consents, notices or notice periods, rights of first offer, rights of
first refusal and any other limitations upon the transfer of the Preferred Stock
to Buyer contained in any agreement between the Company and any Selling
Stockholder (other than this Agreement). Upon delivery to the Company of stock
certificates representing the Preferred Shares duly enclosed or accompanied, by
irrevocable stock transfer powers substantially in the form attached hereto as
Exhibit A, the Company shall promptly, and without further requirements on the
Buyer, the Selling Stockholders or otherwise, issue to the Buyer certificates
representing the Preferred Shares in the name of Buyer and in the amounts set
forth opposite its name on Schedule II attached hereto.

 

4.02

Change of Control Repurchase Right.

(a)               Grant. Buyer hereby unconditionally and irrevocably grants to
the each Selling Stockholder the right to repurchase from Buyer all or a portion
of the Seller Shares sold by such Selling Stockholder to Buyer pursuant to this
Agreement, upon a Change of Control of



Buyer (as defined below) occurring at any time prior to the earlier of (i)
December 31, 2010 or (ii) the consummation of the Company’s first underwritten
public offering of its common stock (hereinafter, “Common Stock”) under the
Securities Act (“IPO”) pursuant to provisions of this Section 4.02 (the “Change
of Control Repurchase Right”).

(b)               Notice. The Buyer shall give notice of a Change of Control by
mail, postage prepaid, to the Company and each Selling Stockholder as soon as is
practicable prior to the closing of such Change of Control, but in any event no
later than sixty (60) days prior to the closing date of the Change of Control
(the “Change of Control Notice”). To exercise its Change of Control Repurchase
Right under this Section 4.02, a Selling Stockholder must deliver to the Buyer
and the Company written notice of its intention to exercise such repurchase
right within thirty (30) days of receipt of the Change of Control Notice (the
“Selling Stockholder Change of Control Repurchase Notice”).

(c)               Undersubscription. If options to repurchase the Seller Shares
have been exercised by the Selling Stockholders with respect to some but not all
of the Seller Shares by the end of the 30-day period specified in the last
sentence of Section 4.02(b)) (the “Selling Stockholder Change of Control Notice
Period”), then the Buyer shall, immediately after the expiration of the Selling
Stockholder Change of Control Notice Period, send written notice (the “Change of
Control Undersubscription Notice”) to the Company and those Selling Stockholders
who fully exercised their Change of Control Repurchase Right within the Selling
Stockholder Change of Control Notice Period (collectively, the “Change of
Control Exercising Selling Stockholders”). Each Change of Control Exercising
Selling Stockholder shall, subject to the provisions of this Section 4.02(c),
have an additional option to purchase all or any part of the balance of any such
remaining unsubscribed Seller Shares. To exercise such option, a Change of
Control Exercising Selling Stockholder must deliver to the Buyer and the Company
written notice of its intention to exercise its option to purchase all or any
portion of the Seller Shares not purchased pursuant to Section 4.02(b) within
ten (10) days after the expiration of the Selling Stockholder Change of Control
Notice Period (the “Change of Control Undersubscription Selling Stockholder
Notice Period”) . In the event there are two or more such Change of Control
Exercising Selling Stockholders that choose to exercise the last-mentioned
option for a total number of remaining shares in excess of the number available,
the remaining shares available for purchase under this Section 4.02(a) shall be
allocated to such Change of Control Exercising Selling Stockholders in manner
mutually agreeable to such Change of Control Exercising Selling Stockholders. If
the options to purchase the remaining shares are exercised in full by the Change
of Control Exercising Selling Stockholders, the Buyer shall immediately notify
all of the Change of Control Exercising Selling Stockholders and the Company of
that fact.

(d)               Grant of Secondary Change of Control Repurchase Right to the
Company. Buyer hereby unconditionally and irrevocably grants to the Company a
secondary Change of Control Repurchase Right to purchase all or any portion of
the Seller Shares not purchased by the Selling Stockholders pursuant their
Change of Control Repurchase Right, as provided in Section 4.02(b) and Section
4.02(c) above. To exercise its Change of Control Repurchase Right under this
Section 4.02, the Company must deliver written notice of its intention to
exercise such repurchase right within ten (10) days of the expiration of the
Change of Control Undersubscription Selling Stockholder Notice Period. If the
option to purchase the remaining



shares are exercised in full by the Company, the Company shall immediately
notify all Buyer and the Change of Control Exercising Selling Stockholders of
that fact.

(e)               Consideration; Closing. The closing of the repurchase and/or
purchase of the Seller Shares by the Selling Stockholders and the Company,
respectively, as the case may be, shall take place, and all payments from the
Selling Stockholders and the Company, as applicable, shall have been delivered
to the Buyer, immediately prior to, and contingent upon, the consummation of the
Change of Control. The consideration to be paid for the Seller Shares shall be
the Fair Market Value (as defined below) of the Seller Shares at the time of the
Change of Control. Immediately prior to, and contingent upon, the consummation
of such Change of Control, the Buyer shall promptly surrender to the Selling
Stockholders and the Company, as applicable, free and clear of any liens or
encumbrances, any certificates representing the Seller Shares being repurchased
or purchased, together with a duly executed stock power for the transfer of such
Seller Shares to the Selling Stockholders or the Company.

 

(f)

Definitions.

(i)               “Capital Stock” means (a) shares of Common Stock and Preferred
Stock (whether now outstanding or hereafter issued in any context), (b) shares
of Common Stock issued or issuable upon conversion of Preferred Stock and
(c) shares of Common Stock issued or issuable upon exercise or conversion, as
applicable, of stock options, warrants or other convertible securities of the
Company.

(ii)               “Change of Control” means the consummation of (1) the
dissolution or liquidation of the Buyer, (2) the sale of all or substantially
all of the assets of the Buyer on a consolidated basis to an unrelated person or
entity, (3) a merger, reorganization or consolidation in which the outstanding
shares of Stock are converted into or exchanged for securities of the successor
entity and the holders of the Buyer’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the successor entity immediately upon completion of such transaction,
(4) the sale of all or a majority of the Stock of the Buyer to an unrelated
person or entity in a single transaction or a series of related transactions, or
(5) any other transaction or series of related transactions in which the holders
of the Buyer’s outstanding voting power immediately prior to such transaction do
not own at least a majority of the outstanding voting power of the Buyer or a
successor entity immediately upon completion of the transaction. Notwithstanding
the foregoing, a transaction described in this paragraph shall constitute a
Change of Control if, and only if the entity acquiring control of the Buyer as a
result of the transaction is a Company Competitor (as defined below).

(iii)               “Company Competitor” means a business, firm or entity that
(i) is, at the time of the Change of Control, listed in the KLAS Enterprises LLC
vendor directory, found at http://www.healthcomputing.com/vendordirectory/ , (or
any successor directory) as a vendor of software or services to the healthcare
industry within one or more the following market segments: ambulatory billing
and scheduling, ambulatory EMR, ambulatory specialty, claims management,
outsourced billing and revenue cycle transformation; and (ii) had sales of such
software or services in excess of $300,000,000



for the fiscal year ending immediately prior to the determination of whether
such entity is a Company Competitor.

(iv)                Fair Market Value” shall be the fair market value thereof,
as collectively determined in good faith by the Buyer, the Change of Control
Exercising Selling Stockholders and/or the Company, as applicable. If such
parties are unable to agree on the value of the Seller Shares, they shall
collectively and unanimously select an independent nationally recognized
investment banking firm (the “Appraiser”) to determine the Fair Market Value of
the Seller Shares and the determination of such investment banking firm shall be
binding upon the parties. In the event the parties are unable collectively and
unanimously select an investment banking firm, each party shall each select its
own nationally-recognized investment banking firm and such firms shall select a
nationally-recognized investment banking firm to determine the value of the
Seller Shares and the determination of this investment banking firm (the
“Alternate Appraiser”) shall be binding upon the parties hereto. The Buyer, the
Change of Control Exercising Selling Stockholders and/or the Company, as
applicable, shall each bear their own costs and expenses with respect to the
investment banking appraisal process described above; provided that, all fees
incurred in connection with use of the Appraiser or the Alternate Appraiser in
accordance with the foregoing, shall be evenly split among the Buyer, the Change
of Control Exercising Selling Stockholders and/or the Company, as applicable.
Notwithstanding anything to the contrary contained herein, the method of
valuation of securities subject to investment letters or other similar
restrictions on free marketability (other than restrictions arising solely by
virtue of a stockholder’s status as an affiliate or former affiliate) shall take
into account an appropriate discount from the market value as determined
pursuant to clause (1) above so as to reflect the approximate fair market value
thereof.

 

4.03.

Company’s Right of First Refusal.

(a)               Grant. Buyer hereby unconditionally and irrevocably grants to
the Company a Right of First Refusal to purchase all or any portion of Seller
Shares that Buyer may propose to Transfer after December 31, 2010, at the same
price and on the same terms and conditions as those offered to any person to
whom Buyer proposes Transfer Seller Shares (the “Prospective Transferee”).
Notwithstanding the foregoing, the Company’s Right of First Refusal in this
Section 4.03 shall not apply to transfers made by Buyer pursuant to the
repurchase rights set forth in Section 4.02 and shall terminate upon the
consummation of the IPO.

(b)               Notice. Buyer must deliver a written notice to the Company not
later than forty-five (45) days prior to the consummation of such proposed
Transfer (the “Proposed Transfer Notice”). Such Proposed Transfer Notice shall
contain the material terms and conditions (including price and form of
consideration) of the proposed Transfer and the identity of the Prospective
Transferee. To exercise its Right of First Refusal under this Section 4.03, the
Company must deliver written notice to Buyer of the Company’s intention to
exercise its Rights of First Refusal with respect to some or all of the Seller
Shares (the “Company Right of First Refusal Notice”) within fifteen (15) days
after delivery of the Proposed Transfer Notice. In the event of a conflict
between this Agreement and any other agreement that may have been entered into
by Buyer with the Company that contains a preexisting right of first refusal,
the Company



and Buyer acknowledge and agree that the terms of this Agreement shall control
and the preexisting right of first refusal shall be deemed satisfied by
compliance with Section 4.03(a) and this Section 4.03 (b).

(c)               Consideration; Closing. If the consideration proposed to be
paid for the Seller Shares is in property, services or other non-cash
consideration, the fair market value of the consideration shall be as determined
in accordance with the provisions of Section 4.02(f)(iii). If the Company cannot
for any reason pay for the Seller Shares in the same form of non-cash
consideration, the Company may pay the cash value equivalent thereof, as
determined in good faith by the Board of Directors and as set forth in the
Company Right of Refusal Notice. The closing of the purchase of Seller Shares by
the Company shall take place, and all payments from the Company shall have been
delivered to Buyer, by the later of (i) the date specified in the Proposed
Transfer Notice as the intended date of the proposed Transfer and
(ii) forty-five (45) days after delivery of the Proposed Transfer Notice. If any
proposed sale or transfer by the Buyer (or its Affiliate) is not consummated
within 45 days after receipt by the Company of the initial notice thereof, the
Buyer (or its Affiliate) may not sell or transfer any Seller Shares unless it
complies in full with each provision of this Section 4.03. Any Seller Shares
purchased by such proposed transferee shall be deemed held by an Affiliate of
the Buyer and accordingly shall remain subject to the terms of this Agreement.
Any Seller Shares not sold to the proposed transferee shall remain subject to
this Agreement.

(d)              Termination. The covenants set forth in Section 4.03 shall
terminate and be of no further force or effect immediately before the
consummation of the IPO.

4.04.               Standstill. Buyer shall not purchase any securities of the
Company prior to December 31, 2010, to the extent that after giving effect to
such purchase, Buyer (together with such Buyer’s Affiliates, and any other
person or entity acting as a group together with Buyer or any of such Buyer’s
Affiliates), would beneficially own in excess of 14.99% of the number of shares
of the Common Stock on an as-converted basis outstanding immediately after
giving effect to such purchase. For purposes of this Section 4.04, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934 and the rules and regulations promulgated thereunder. For
purposes of this Section 4.04, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as
the case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of Buyer, the Company shall within three trading days confirm orally and in
writing to Buyer the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company, by
Buyer or its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported. This Section 4.04 shall terminate and be of
no further force and effect immediately upon the earlier of (i) January 1, 2011,
(ii) the first public announcement by an unaffiliated third party of the Buyer
(or group of such parties constituting a “group” for purposes of Section
13(d)(3) of the Securities Exchange Act of 1934) of its intention to purchase a
majority of the Capital Stock of the Company, or (iii) an unaffiliated third
party of the Buyer (or group of such parties constituting a “group” for purposes
of Section 13(d)(3) of the Securities



Exchange Act of 1934) acquiring more than 14.99% of the outstanding Capital
Stock of the Company.

4.05.               Prohibited Stock Purchase Offer. Prior to the IPO, Buyer
shall not offer to purchase shares of the company’s Capital Stock from any
stockholder without the prior written consent of the Company’s Board of
Directors.

4.06.               Lock Up. Buyer hereby agrees that upon the request of the
Company in connection with a proposed initial public offering of the Company’s
stock, it will execute and deliver to the managing underwriters of such initial
public offering a lock-up agreement substantially in the form of Exhibit D
attached hereto.

4.07.               Stop Transfer Instructions. In order to enforce the
foregoing covenant, the Company may impose stop-transfer instructions with
respect to the shares of Capital Stock of Buyer (and transferees and assignees
thereof) until the end of such restricted period.

4.08               Conversion of Preferred Stock. In the event of the Company’s
IPO (as defined above), the Buyer shall voluntarily convert (or if requested by
the Company consent to having such shares automatically convert) into shares of
the Company’s Common Stock, in any such case, effective as of the closing of the
IPO and as further provided in the Company’s certificate of incorporation,
provided that any such conversion or vote may be contingent upon the conversion
of all other shares of the Company’s Preferred Stock into shares of Common
Stock.

ARTICLE V - MISCELLANEOUS

5.01.               Notices. All notices and other communications to any party
hereunder shall be in writing and shall be given at the address listed below
such party’s name on the signature page hereto.

5.02.               No Waivers. No failure or delay by either party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

5.03.               Governing Law; Venue. This Agreement shall be construed in
accordance with the General Corporation Law of the State of Delaware as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the internal laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of law provisions.

5.04.               Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by the other parties hereto.



5.05.               Entire Agreement. This Agreement constitutes the entire
agreement between the Seller and the Buyer with respect to the subject matter
hereof and supersede all prior agreements, understandings and negotiations, both
written and oral, between any of such parties with respect to the subject matter
hereof. And other agreements delivered pursuant.

5.06.               Successors and Assigns; Third Parties. No party to this
Agreement shall convey, assign or otherwise transfer any of its rights or
obligations under this Agreement without the express written consent of the
other parties hereto. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and there respective successors and permitted
assigns. Subject to the immediately preceding sentence and except as provided in
Section 4.07, this Agreement is not intended to benefit, and shall not run to
the benefit of or be enforceable by, any other person or entity other than the
parties hereto and their permitted successors and assigns.

5.07.               Legend. Each certificate representing shares of Transfer
Stock held by Buyer or issued to any permitted transferee in connection with a
transfer permitted by Section 4.03 hereof shall be endorsed with the following
legend:

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN STOCK PURCHASE AGREEMENT BY AND AMONG THE
STOCKHOLDER, THE COMPANY AND CERTAIN OTHER HOLDERS OF STOCK OF THE COMPANY.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY
OF THE COMPANY.

Buyer agrees that the Company may instruct its transfer agent to impose transfer
restrictions on the shares represented by certificates bearing the legend
referred to in this Section 5.07 above to enforce the provisions of this
Agreement, and the Company agrees to promptly do so. The legend shall be removed
upon termination of this Agreement at the request of the holder.

5.08.               Amendments; Waivers. This Agreement may be modified or
amended only by a written agreement signed by all parties. Provisions hereof may
be waived by a party hereto only by an instrument signed by such party. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of such
party of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

5.09.               Survival of Representations and Warranties. All
representations and warranties shall survive the Closing and remain in full
force and effect indefinitely.

5.10.               Expenses. The Buyer agrees to pay on demand (i) amounts owed
to Goldman, Sachs & Co. as advisor to the Company in connection with this
transaction, up to a maximum of $562,000 and (ii) a maximum of $30,000 of the
other reasonable costs and expenses of the



Company and the Selling Stockholders, including reasonable legal fees and
expenses, in connection with the preparation, execution and delivery of this
Agreement, and other instruments and documents to be delivered hereunder, and in
connection with the consummation of the transactions contemplated hereby and
thereby. In connection with such payment, the Company shall provide to the
Buyer, on request, detailed invoices setting forth the fees and expenses so
incurred. For the avoidance of doubt, such fees and expenses shall not include
any fees or expenses incurred by the Company in connection with the preparation
or negotiation of the Marketing and Sales Agreement between the Buyer and the
Company.

5.11.               Further Assurances. From and after the date of this
Agreement, upon the request of any Buyer or the Company, the Company, the
Seller, and the Buyers shall execute and deliver such instruments, documents and
other writings as may be reasonably necessary or desirable to confirm, carry out
and to effectuate fully the intent and purposes of this Agreement, the
transactions contemplated in this Agreement and the sale and purchase of the
Shares.

[Signature pages to follow]



IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

COMPANY

 

ATHENAHEALTH, INC.

 

By:_______________________

Name:

Title:

 

BUYER

 

PSS WORLD MEDICAL, INC.

 

By:_______________________

Name:

Title:



[Signature Page to Stock Purchase Agreement]

 

SELLING STOCKHOLDERS

 

Cardinal Health Partners, L.P.

By: Cardinal Health Partners Management, LLC, its sole General Partner

 

 

By: ____________________

Name: Brandon H. Hull

Title: Managing Member

 

CHP II, L.P.

By: CHP II Management, LLC, its sole General Partner

 

 

By:_____________________

Name: Brandon H. Hull

Title: Managing Member

 

[Signature Page to Stock Purchase Agreement]



OAK INVESTMENT PARTNERS IX, L.P.

By: Oak Associates IX, L.L.C.

Its: General Partner

 

 

____________________________________

By:

Its:

 

 

OAK IX AFFILIATES FUND, L.P.

By: Oak IX Affiliates, L.L.C.

Its: General Partner

 

 

____________________________________

By:

Its:

 

 

OAK IX AFFILIATES FUND – A, L.P.

By: Oak IX Affiliates, L.L.C.

Its: General Partner

 

 

____________________________________

By:

Its:

 

[Signature Page to Stock Purchase Agreement]



Granite Global Ventures (Q.P.) L.P.

 

By Granite Global Ventures L.L.C., its General Partner

 

 

By: ____________________________

Name:

Managing Director

 

Granite Global Ventures L.P.

By Granite Global Ventures L.L.C., its General Partner

 

 

By: ____________________________

Name:

Managing Director

 

[Signature Page to Stock Purchase Agreement]



VENROCK ASSOCIATES

By:  its General Partner

 

VENROCK ASSOCIATES II, L.P.

By:  its General Partner

 

VENROCK ENTREPRENEURS FUND, L.P.

By:  its General Partner, Venrock Management, LLC

 

By: _________________________________

Bryan E. Roberts

General Partner or Member

 

[Signature Page to Stock Purchase Agreement]